DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “rake-like characteristics” is unclear because it is not obvious what characteristics are meant (e.g. shape) or what particular characteristics of a rake surface would meet the claim limitation.
Claim 20 recites the limitation "the target members" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 20 to depend on claim 7 would overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backlund (US 20170087661 A1).
Regarding claim 1, Backlund teaches an x-ray reference object (100) for calibrating an electron beam (380) in an additive manufacturing apparatus (300) by detecting x-rays generated by sweeping an electron beam from the electron beam unit over a reference surface of the x-ray reference object and processing the detected signals ([0059]), the x-ray reference object comprising a support body (upper plate) that has a top surface, wherein the x-ray reference object comprises a plurality of recesses/holes in at least one surface of the support body (holes 20, [0044], fig. 2).
Regarding claim 13, Backlund teaches that the opening of the individual hole of the support body is circular (fig. 2).
	Regarding claim 18, Backlund teaches that the plurality of holes of the support body are arranged to form a plurality of parallel lines (fig. 2).
	Regarding claim 19, Backlund teaches that the support body (first and/or third plate) is solid and made of aluminum ([0018]).
	Regarding claim 20, Backlund teaches that the target members (second layer 46) are made of molybdenum ([0018]).
Claims 1-3, 5-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ljungblad (WO 2018/177531 A1).
Regarding claim 1, Ljungblad teaches an x-ray reference object (sensor 250) for calibrating an electron beam ([0038]) in an additive manufacturing apparatus (300) by detecting x-rays generated by sweeping an electron beam from the electron beam unit over a reference surface of the x-ray reference object and processing the detected signals ([0053]), the x-ray reference object comprising a support body (plate 220) that has a top surface, wherein the x-ray reference object comprises a plurality of recesses/holes in at least one surface of the support body (holes 222, may be multiple [0055]).
Regarding claim 2, Ljungblad teaches that the x-ray reference object is attached to a rake (powder distributor 110) of the additive manufacturing apparatus (fig. 1).
Regarding claim 3, Ljungblad teaches that the rake is movable.
Regarding claim 5, Ljungblad teaches that the x-ray reference object is an integrated portion of a rake of the additive manufacturing apparatus (attached to powder distributor 110 directly, [0052]). 
Regarding claim 6, Ljungblad teaches that the at least one surface comprising the plurality of holes (bottom surface of sensor 250) is opposite a surface of the rake (top surface of distributor 110, fig. 1) having rake-like characteristics (i.e. it acts as a rake).
Regarding claim 15, Ljungblad teaches that the opening of the individual hole of the support body is inscribed in a circle having a diameter equal to or more than 2mm and equal to or less than 5mm. (0.5-2cm diameter hole, [0067])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad.
Regarding claim 4, Ljungblad teaches all the limitations of claim 2 as described above.  Ljungblad teaches that the object is adjustably attached to the rake (movable on powder distributor, [0052]).
	Ljungblad does not teach that the object is selectively removably attached to the rake. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ljungblad to make the object removable from the rake, as it has been held that making parts of an invention separable from each other is within the skill of one of ordinary skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 V C [R-10.2019]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Backlund.
Regarding claim 16, Backlund teaches all the limitations of claim 1 as described above.  Backlund does not teach that the center-to-center distance between two adjacent holes of the support body is equal to or more than 20 mm and equal to or less than 50 mm. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the distance between the holes of Backlund to be between 20-50 mm, as a matter of selecting a hole spacing through routine optimization with no unexpected result.

Allowable Subject Matter
Claims 7-12, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 7-12, 14 and 17, the prior art does not disclose or make obvious an x-ray reference object for an additive manufacturing electron beam system having a plurality of recesses with a plurality of target members inserted into the plurality of recesses, or having a ring-shaped hole, or where holes are arranged to form a plurality of concentric rings..
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881